United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 11-7043                                                     September Term, 2011
                                                               FILED ON: JULY 25, 2012
                                                                                    1:10-cv-00519
Elli Bern Angellino,

                       Appellant

              v.

Royal Family Al-Saud et al.,

                       Appellees

       BEFORE: HENDERSON, ROGERS and KAVANAUGH, Circuit Judges.

                                           ORDER

      It is ORDERED by the court that the opinion filed by the court on June 5, 2012 be
amended as follows:

       On page 7, line 25, replace

              “with the Royal Family”

       with
              “on the Kingdom of Saudi Arabia or a political subdivision thereof”

      On pages 7-8, footnote 6, line 7 (on page 8), insert “against the individual defendants”
between “action” and “ ‘should.’ ”

       On page 9, line 13, replace

              “defendant Royal Family”

       with

              “Kingdom of Saudi Arabia”

       On page 9, lines 16-18, replace
                “suit against Royal Family as suit against Kingdom of Saudi Arabia or one of its
political subdivisions”

       with

               “pro se complaint to seek relief from both Kingdom of Saudi Arabia, or political
subdivision thereof, and individual defendants”

       On page 9, line 18, add the following footnote 7 after “supra note 6."

               7
                      To be clear, we express no opinion whether the Royal Family is equivalent to
               the Kingdom of Saudi Arabia or a political subdivision thereof. We understand
               Angellino’s complaint to seek relief from, inter alia, the Kingdom of Saudi Arabia or
               a political subdivision thereof, service of which is governed by section 1608(a). See
               Appellant’s Br. at 18-20 (action “[was] [b]rought [a]gainst the Defendants as [a]
               Foreign State”); Erickson v. Pardus, 551 U.S. 89, 94 (2007) (pro se filing “is to be
               liberally construed” (quotation marks omitted)).

       On page 9, lines 20-21, delete “on the defendant Royal Family”

       On page 10, line 11, replace

               “Royal Family members”

       with

               “Kingdom of Saudi Arabia”

       On page 13, lines 23-24, replace

               “defendant Royal Family”

       with

               “Kingdom of Saudi Arabia”

                                          PER CURIAM

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Jennifer M. Clark
                                                            Deputy Clerk